Citation Nr: 1600280	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  13-00 013A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left renal cancer with surgical intervention, including as due to herbicide exposure.

2.  Entitlement to service connection for gastric cancer with surgical intervention, including as due to herbicide exposure.

3.  Entitlement to service connection for bilateral pulmonary embolism, including as due to herbicide exposure.

4.  Entitlement to service connection for a prostate disability, including as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from May 1967 to April 1969.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2015, the Board remanded the Veteran's case to the Agency of Original Jurisdiction (AOJ) for further development.

In April 2013, the Veteran requested an audit of the January 2013 award decision that granted service connection for coronary artery disease.  The matter is referred to the AOJ to respond to his request.

The issues of entitlement to service connection for left renal and gastric cancers, and a prostate disability, other than prostate cancer, including as due to herbicide exposure, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's bilateral pulmonary embolism did not have its onset in service, nor is it otherwise related to a disease or injury during his military service, including service-connected heart disease or exposure to Agent Orange.

2.  The Veteran does not have current prostate cancer.

CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral pulmonary embolism, including as due to exposure to herbicides or service-connected heart disability, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

2.  The criteria for service connection for prostate cancer, including as due to exposure to herbicides, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

In a January 2010 letter, the AOJ notified the Veteran of information and evidence necessary to substantiate his claims.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the letter, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The AOJ satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b). 

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. 
 § 3.159(c).  His service treatment and personnel records and VA and private records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured. 

There was substantial compliance with the Board's February 2015 remand, as medical records from Florida Hospital and Florida Urology Associates were obtained and the Veteran underwent VA examination in May 2015.  In July 2015, the examiner provided an addendum opinion.

The May 2015 VA examination report, with the July 2015 opinion, is adequate, because the examiner reviewed the accurate history, provided clinical findings and diagnoses, and offered a definitive opinion with rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board finds the duties to notify and assist have been met.

II. Factual Background and Analysis

Legal Criteria

A veteran is entitled to compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

To establish service connection, evidence must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, such as malignant tumors, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection will be conceded if such disease is identified in service and at any time thereafter.  38 C.F.R. § 3.303(b).

Secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).

A service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).  See also Romanowsky v. Shinseki, 26 Vet. App. 303 (2013) (to the effect that where a disease or disability is diagnosed proximate to the current appeal period, but not currently, the Board is required to determine whether the earlier diagnosis was inaccurate or the previously diagnosed condition had gone into remission).

Service incurrence for certain diseases, including prostate cancer, respiratory cancers, and soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), will be presumed on the basis of an association with certain herbicide agents (e.g., Agent Orange).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Such a presumption, however, requires evidence of actual or presumed exposure to herbicides.  Id.  

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307.  A veteran who served on land in Vietnam is presumed to have had such exposure.  VA has extended this presumption to veterans who served in other areas where Agent Orange is known to have been used.  Id.  

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection with proof of direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155, 160 (1998).  Thus, presumption is not the sole method for showing causation. 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

The Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Facts and Analysis

The service department has verified that the Veteran served in the Republic of Vietnam from May 1967 to May 1969 and may have been exposed to herbicides.  His service in Vietnam and in-service exposure to herbicides are conceded.

Pulmonary Embolism

Service connection for pulmonary embolism, as due to exposure to herbicides is not warranted on a presumptive basis.  Bilateral pulmonary embolism is not among the diseases listed under 38 C.F.R. § 3.309(e).  Therefore, presumptive service connection is not warranted.

The Veteran is not precluded from establishing service connection with proof of direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120.

Service treatment records do not discuss treatment for pulmonary embolism.

The post service medical evidence shows that, in the fall of 2008, the Veteran was diagnosed as having an aggressive poorly differentiated gastric cancer: adenocarcinoma of the stomach that metasized to several lymph nodes and involved the distal stomach and proximal jejunum, treated with surgery.  He also had an adrenocortical adenoma.  The Veteran also had a synchronous renal cancer, renal cell carcinoma, (diagnosed in April 2008) that was treated with radiofrequency ablation.   See July 9, 2009 private hematology and oncology record.

In early October 2008, the Veteran underwent a partial gastrectomy, left partial nephrectomy, and left adrenalectomy.  In late October 2008, he underwent bowel removal and was hospitalized for two months.  He was treated with chemotherapy from February to July 2009.  In July 2009, he was noted to have bilateral pulmonary emboli and hospitalized.  See May 2015 VA examination report at page 4.

Bilateral pulmonary embolism is not among the listed chronic diseases, and a continuity of symptomatology could not establish a link between that disease and service, as the first documented evidence of pulmonary embolism from 2009, 40 years after the Veteran's discharge.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be applied only in cases involving those diseases explicitly recognized as chronic under 38 C.F.R. § 3.309(a)).

Absent a continuity of symptoms, the Veteran would not be competent to say that a bilateral pulmonary embolism, first demonstrated decades after service was caused by a disease or injury in service.  See Buchanan v. Nicholson, 451 F.3d at 1331.  Lay testimony is competent if it is limited to matters that the lay person actually observed and is within the realm of the witness's personal knowledge.  See 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person). 

The May and July 2015 opinions from the VA examiner are the most probative evidence of record on the question of a nexus to service.  They show that the claims file was extensively reviewed and the Veteran's reports considered.  

In May 2015, the examiner provided a well-reasoned opinion that bilateral pulmonary embolism was not caused by, or a result of, military service or a disease related to exposure to herbicide.  The examiner explained that the Veteran developed multiple pulmonary emboli after an extended hospital stay, surgery, and chemotherapy.  The examiner also opined that pulmonary embolism and any other identified pulmonary disorder was not caused or aggravated beyond the normal course of the condition by service-connected heart disease.

In July 2015, the VA examiner reiterated that it was less likely than not that pulmonary embolism or any other pulmonary disability identified on examination had its onset in active military service or was otherwise the result of a disease or injury in service, including exposure to herbicides.  The examiner again opined that it was less likely as not that pulmonary embolism and/or any other identified pulmonary disorder was caused or aggravated beyond its normal course by the Veteran's service-connected heart disease.  

The examiner explained that the Veteran had diverticulitis that required two separate surgeries with extended stays for both.  The Veteran developed multiple emboli after the second surgery.  The Veteran had progressive gastric cancer that was poorly differentiated and believed to have metastasized to several areas (kidney/adrenal being one).  He received chemotherapy after having his distal stomach and proximal jejunum removed.  The Veteran at that time was placed on lifelong Coumadin for high risk of recurrent emboli. 

This is consistent with the record showing no pertinent pulmonary embolism, until after the hospitalizations for cancer treatment in 2008.

Since the VA examiner's opinion was based on a review of the pertinent medical history, and was supported by sound rationale, it provides compelling evidence against the appellant's claim.  The Board emphasizes that the VA physician provided a valid medical analysis to the significant facts of this case in reaching his conclusion.  In other words, the VA examiner did not only provide data and conclusions, but also provided a clear and reasoned analysis that the court has held is where most of the probative value of a medical opinion comes is derived.  See Nieves-Rodriguez v. Peake, 22 Vet App at 295.

There is no competent and credible lay or medical opinion or evidence to refute the May 2015 VA examiner's opinion.  The preponderance of the evidence is thus against a finding that a bilateral pulmonary embolism disorder is related to active service.  

Prostate Cancer

Service treatment records do not discuss treatment for a prostate disability.

Post service medical records include results of a prostate ultrasound performed in October 1993 that were normal.  In November 1993, the Veteran's physician reported that the ultrasound showed some calcifications and cysts consistent with old prostatitis.  A March 2008 private medical record notes a past medical history of a transurethral resection of the prostate several years ago.

The May 2015 VA examiner reported no diagnosis of prostate cancer.  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see Degmetich v. Brown, 104 F. 3d at 1328.  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. at 225.

Prostate cancer or its residuals have not been reported during the current appeal. 

A lay person is competent to establish a diagnosis in the following circumstances: (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1376-77.

In this case, a diagnosis of prostate cancer is a complex finding that goes beyond the mere observation of symptoms by a lay person--in other words, the clinical pathology of cancer disorders is not readily recognizable by a layman, such as varicose veins or acne.  Thus, the lay evidence here does not establish current disability in this case.  Such lay evidence merely establishes reported prior events with no current residual disability.

In sum, a preponderance of the evidence is against the claims for service connection for bilateral pulmonary embolism and prostate cancer, including as due exposure to herbicides.  Reasonable doubt does not arise, and the claims must be denied.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).



ORDER

Service connection for bilateral pulmonary embolism, including as due to herbicide exposure, is denied.

Service connection for prostate cancer, including as due to herbicide exposure, is denied.


REMAND

In July 2015, the VA examiner stated that the Veteran's diagnosed left renal and gastric cancers were not cancers that were among the diseases associated with exposure to herbicide agents under 38 C.F.R. § 3.309(e).  He opined that it was less likely than not that the renal and gastric cancers had their onset in service or were otherwise the result of a disease or injury in service, including exposure to herbicides.  The examiner stated that renal and gastric cancer were less likely than not caused by or a result of Agent Orange.

The examiner's rationale was that "soft tissue sarcomas were presumptives" with Agent Orange, however, "left renal cancer and gastric cancer are not."  He said that a gastrointestinal stromal tumor (GIST) was a type of sarcoma that developed in the digestive tract and was "a presumptive", but this was not the type of gastric cancer with which the Veteran was diagnosed.

The examiner did not provide reasons why the Veteran's gastric and left renal cancers could not be directly attributed to military service.  The examiner's opinion is therefore inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed). 

The 2015 VA examiner also reported no diagnosis of prostate cancer.  The examiner did not comment on whether the results of an October 2008 computer tomography (CT) scan, showing moderate prostatic enlargement, medical records in 2010 noting an enlarged prostate, and records in January 2012 and December 2013 diagnosing a nodular prostate without obstruction, represented a prostate abnormality that had its onset or is otherwise related to the Veteran's military service. 

An addendum opinion is needed.

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the examiner who performed the May 2015 VA examination.  The examiner should review the examination report and July 2015 addendum opinion, and the claims file, and address the following:

a. Left Renal Cancer and Gastric Cancer

Is it at least as likely as not that the Veteran's left renal cancer and gastric cancer were the result of a disease or injury in active duty service, to include his presumed exposure to herbicides

b. Prostate Disability

i. Has the Veteran had a prostate disability, other than prostate cancer, at any time since 2009?

ii. If so, is it as likely as not that the Veteran's prostate disability is the result of a disease or injury in active service, or had its onset in such service, including his exposure to herbicides?

c. The examiner should provide reasons for this opinion.  The examiner should discuss the Veteran's post service reports of symptoms and the October 2008 private CT report noting moderate prostatic enlargement and January 2012 and December 2013 records diagnosing a nodular prostate without obstruction. 

d. The Veteran is competent to report symptoms and observable history.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

e.  The absence of evidence of treatment for prostate symptoms in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

f. If the requested opinion cannot be provided without resort to speculation, court cases require that examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

2. If the claims remain denied, issue a supplemental statement of the case.  Then return the appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


